Citation Nr: 1115209	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-38 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral hips, right shoulder, and neck.

2.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

3.  Entitlement to an evaluation higher than 20 percent for service-connected fibromyalgia for the portion of the appeal period prior to August 4, 2005, and higher than 40 percent for the portion of the appeal period from August 4, 2005.


REPRESENTATION

Appellant represented by:	Larry Stokes, Accredited Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1993.

This matter arises before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, District of Columbia.  Jurisdiction over the Veteran's claims was subsequently transferred to the VA RO in Roanoke, Virginia.

In January 2011, the Veteran testified at a central office hearing in front of the undersigned Veterans Law Judge.  She also testified at a formal hearing in front of a decision review officer at the Roanoke RO in May 2009.  The transcripts of these hearings have been reviewed and are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.

The Veteran is currently in receipt of a 20 percent disability rating for the portion of the appeal period prior to August 4, 2005, and a 40 percent disability rating for the portion of the appeal period from August 2005, for her service-connected fibromyalgia.  She claims that she is entitled to a higher evaluation, including consideration of an extraschedular evaluation.  However, the Board observes that the Veteran's most recent compensation and pension examination for this disability occurred in July 2005.  Given the passage of time since her most recent examination, the Board finds that a new compensation and pension examination would assist the Board in clarifying the extent of the Veteran's fibromyalgia and would be instructive with regard to the appropriate disposition of the issue under appellate review.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this matter must be remanded for a compensation and pension examination to ascertain the current severity of the Veteran's service-connected fibromyalgia, including whether the Veteran's fibromyalgia renders her unable to secure and follow a substantially gainful occupation.

As for the Veteran's arthritis claims, VA must provide a compensation and pension examination to a Veteran when the information and evidence of record (1) contains competent lay or medical evidence of a current diagnosed disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during the applicable presumptive period if the Veteran has the required service to trigger the presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran has been diagnosed with arthritis of the hips, right shoulder, and neck.  However, the Veteran did not receive a compensation and pension examination to determine whether her current disabilities are caused by or aggravated by her service-connected fibromyalgia or are otherwise related to her period of active military service.  Therefore, these claims are remanded so the Veteran can be afforded a compensation and pension examination.  The examiner should also state whether the Veteran's arthritis is part of her fibromyalgia or should be considered separate disabilities.  

Finally, the RO afforded the Veteran with a compensation and pension examination for carpal tunnel syndrome in July 2005.  The examiner diagnosed her with bilateral carpal tunnel syndrome based on reduced sensation in the ulnar nerve distribution.  However, the examiner did not provide an opinion regarding whether carpal tunnel syndrome was caused or aggravated by her period of active military service.  Therefore, the Board finds the examination is not sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate).  On remand, the AMC should afford the Veteran a new compensation and pension examination that includes a competent medical opinion in order to determine whether her currently diagnosed carpal tunnel syndrome affecting the left upper extremity was caused by or aggravated by her period of active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of her service-connected fibromyalgia.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.  The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected fibromyalgia and any other non-service-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.  The examiner should also provide an opinion regarding whether the Veteran's fibromyalgia renders her unable to secure and follow a substantially gainful occupation.   

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Schedule the Veteran for an appropriate examination(s) to determine whether her arthritis of the hips, neck, and right shoulder was caused by or aggravated by her service-connected fibromyalgia or is otherwise related to her period of active military service.  As part of this opinion, the examiner(s) should state whether the Veteran's arthritis is a part of her fibromyalgia or whether each arthritis diagnosis constitutes a separate disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) prior to the requested examination(s).  The examiner(s) should indicate in the report(s) that the claims file was reviewed.  All necessary tests should be conducted, and the examiner(s) should review the results of any testing prior to completion of the report(s).

The examiner(s) should specifically state whether the Veteran's arthritis of the hips, neck, and right shoulder is at least as likely as not (i.e., probability of 50 percent) caused by or aggravated by her service-connected fibromyalgia or is otherwise related to her period of active military service.  

The examiner(s) must provide a comprehensive report(s) including complete rationales for all conclusions reached.  

3.  Schedule the Veteran for an appropriate examination to determine whether her carpal tunnel syndrome of the left upper extremity was caused by or aggravated by her period of active military service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran's carpal tunnel syndrome of the left upper extremity is at least as likely as not (i.e., probability of 50 percent) caused by or aggravated by her period of active military service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

4.  After any additional development deemed necessary is accomplished, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


